Citation Nr: 1101394	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection a migraine headache 
disorder.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 4, 1984 to October 5, 
1984 and from April 5, 2003 to May 17, 2004, including service 
during Operation Enduring Freedom.  The Veteran also has periods 
of unverified Army National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran service 
connection for diabetes mellitus, assigning a 20 percent 
disability evaluation, and denied service connection for 
hypertension, a migraine headache disorder and sinusitis.  The 
Veteran submitted a Notice of Disagreement in March 2007 and 
timely perfected his appeal, with respect to the claims listed on 
the title page, in October 2007.  

The Board notes that jurisdiction of these claims was 
subsequently transferred to the RO in Montgomery, Alabama.

In November 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002 
& Supp. 2010) and who participated in this remand.  A transcript 
of this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.



REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's service 
connection claims for hypertension, a migraine headache disorder 
and sinusitis.

VA's statutory duty to assist the Veteran includes providing a 
medical examination, and/or obtaining a medical opinion, when 
such is necessary to make a decision on a claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The January 2003 service examination, completed prior to the 
Veteran's April 2003 deployment, noted none of the conditions for 
which service connection is presently sought.  However, multiple 
Army National Guard service treatment records, dated prior to 
April 2003, reflect the Veteran's diagnoses of hypertension, a 
migraine headache disorder, and sinusitis.  See National Guard 
Treatment Records, Sept. 10, 2003, May 15, 2003; Annual Medical 
Screening, Oct. 13, 2001.  The March 2003 statement of private 
physician C.W.N., M.D., also indicates the Veteran began 
treatment for hypertension in February 2000.  What is more, the 
Veteran has also provided a competent account of experiencing an 
increase in the symptomatology of his claimed conditions, during 
and after his active military service.  See Board Hearing Trans., 
pp. 4-6, Nov. 5, 2010; Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In light of the foregoing, the Board finds 
that a remand for appropriate VA examinations is necessary to 
determine if the Veteran had pre-existing hypertension, migraine 
headache disorder and/or sinusitis that was aggravated by his 
active military service.

Further, the Board finds that additional treatment records 
relevant to the Veteran's claims may exist, suggesting VA should 
undertake further development efforts.  A review of the claims 
file suggests that the Veteran likely received pre- and/or -post-
service private medical treatment for his claimed disorders, and 
the record does not reflect sufficient attempts to obtain any 
such records.  See Board Hearing Trans., pp. 4; Statement, 
Private Physician, C.W.N., M.D., Mar. 10, 2003.  What is more, 
the Veteran has provided testimony indicating he received 
treatment, as recently as May 2010, at the VA Medical Center, in 
Tuscaloosa, Alabama; however, no VA treatment records dated 
subsequent to January 2010 have been associated with the claims 
file.  See Id. at p.8.  The evidence of record also reflects the 
Veteran's October 2005 sinusitis surgery at the VA Medical 
Center, in Birmingham, Alabama, but a review of these records 
suggest that all relevant records may not have been obtained.  
Under the law, VA must attempt to obtain these records prior to 
proceeding with the evaluation of the Veteran's claims.  Thus, 
for this reason as well, the Board has no discretion and must 
remand the claims for further development.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to verify any 
outstanding periods of Army National Guard 
service and obtain any outstanding service 
treatment records associated therewith.  
All development efforts must be in 
writing and associated with the claims 
file.  

2.  The RO/AMC is requested to contact the 
Veteran to ascertain the medical 
provider(s) and/or facility(ies), if any, 
at which he received pre-service and/or 
post-service treatment related to his 
claimed hypertension, migraine headache 
disorder and sinusitis, as well as, the 
approximate month(s) and year(s) of any 
such treatment, to include any 
treatment(s) provided by private physician 
C.W.N., M.D.  Utilizing any information 
provided by the Veteran, the RO/AMC should 
undertake all appropriate efforts to 
obtain these records.  All development 
efforts must be in writing and 
associated with the claims file.  

3.  The RO/AMC is requested to obtain 
copies of any of the Veteran's VA 
treatment and/or hospitalization records, 
presently not of record, associated with 
his sinusitis, generated at the VA Medical 
Center (VAMC) in Birmingham, Alabama.  Any 
negative response should be in 
writing, and associated with the 
claims folder.

4.  The RO/AMC is requested to obtain 
copies of any VA treatment and/or 
hospitalization records generated at the 
VAMCs located in Birmingham, Alabama and 
Tuscaloosa, Alabama, dated from January 
2010 to the present.  Any negative 
response should be in writing, and 
associated with the claims folder.

5.  After the aforementioned 
development has been completed, the 
RO/AMC is requested to schedule the 
Veteran for VA examinations, with 
appropriate experts, related to his 
service connection claims for (i) 
hypertension, (ii) a migraine headache 
disorder and (iii) sinusitis.  The 
respective VA examiners should review the 
Veteran's claims file and a complete copy 
of this Remand in conjunction with the 
examination.  The VA examiners must review 
the entire claims file, to include Army 
Reserve and private medical treatment 
records, documenting any pre-service (i.e. 
prior to April 2003) diagnosis with the 
respectively claimed disorders.  The VA 
examiners must note that this has been 
accomplished in the examination report.  
The respective VA examiners should also 
address the following:

a).  Clearly document any presently 
diagnosed (i) hypertension, (ii) 
migraine headache disorder and/or 
(iii) sinusitis;  

b.)  As to each diagnosed disorder, 
if any, state whether such disability 
pre-existed the Veteran's military 
service; and

c.)  As to each diagnosis found to 
have pre-existed service, if any, 
state whether the evidence of record 
demonstrates that such a disorder 
permanently increased in severity 
during service, and if so, whether 
such worsening constituted either the 
natural progression of the disorder, 
OR whether such worsening constituted 
chronic aggravation due to service;

d).  As to any (i) hypertension, (ii) 
migraine headache disorder and/or 
(iii) sinusitis diagnosis found not 
to have pre-existed service, if any, 
indicate whether it is at least as 
likely as not that the respective 
condition is etiologically related to 
the Veteran's military service.

The examiners must provide a clear 
rationale for any opinion rendered with 
references to the evidence of record and 
must provide a discussion of the facts and 
medical principles involved, to include 
(i) the March 2003 statement of private 
physician, C.W.N, M.D. and (ii) the 
Veteran's account of his disorders.  To 
state that the Veteran's disability is or 
is not due to service is insufficient.  
Specific reasons and bases MUST be 
provided.

6.  Thereafter, the AMC/RO must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

7.  After completing the above action and 
any other development, as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).



